Adams, J.
(concurring in affirmance). I agree with Justice T. M. KavaNAgh “that the legislature did intend to amend the charter of the city of Lansing and similar provisions in all city charters and to nullify and make void the former provisions in those charters when it amended section 5(e) of PA 1909, No 279”.
I agree with Justice O’Hara that the statute as amended (CL 1948, § 117.5, as amended by PA 1966, No 350 [Stat Ann 1968 Cum Supp § 5.2084]) rendered the “requirement of approval by ‘3/5 of the electors voting thereon’ as used in the council’s resolution surplusage.”
I vote to affirm.